*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***




                                                         Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         29-DEC-2021
                                                         08:40 AM
                                                         Dkt. 16 OP



           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                              ---o0o---


                         STATE OF HAWAIʻI,
                  Respondent/Plaintiff-Appellee,

                                 vs.

                         SAMUEL K. KAEO,
                 Petitioner/Defendant-Appellant.


                          SCWC-XX-XXXXXXX

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 2DCW-XX-XXXXXXX)

                         DECEMBER 29, 2021

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, WILSON, AND EDDINS, JJ.

                OPINION OF THE COURT BY EDDINS, J.

     On July 30, 2015, Samuel Kaeo took a stand - by lying down.

Kaeo – his arms linked with those of other protestors through

the insides of PVC pipes - laid in front of trucks scheduled to

transport telescope components for the Daniel K. Inouye Solar

Telescope (DKIST).   (The telescope was then under construction

on the summit of Maui’s Haleakalā.)
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


        The police disentangled Kaeo from the other anti-DKIST

protestors and arrested him.           About twenty transport convoy

workers – all affiliated with, if not employed by, the DKIST –

were inconvenienced by the protest.

        Following a May 2016 bench trial, the District Court of the

Second Circuit convicted Kaeo of disorderly conduct in violation

of Hawai‘i Revised Statutes (HRS) § 711-1101(1)(d) (2014). 1

        Kaeo appealed to the Intermediate Court of Appeals.

        He argued that the State’s evidence was insufficient.

        One element of disorderly conduct is intending to cause (or

recklessly creating the risk of causing) “physical inconvenience

or alarm by a member or members of the public.”               Kaeo claimed

that no members of the public were inconvenienced by his

conduct.      He argued that the twenty or so people involved in the

transport convoy were not part of “the public” because of their

work for the DKIST.           The State disagreed.     It said that HRS

§ 711-1100’s (Supp. 2015) definition of “public” as “affecting



1       That statute reads:

              §711-1101 Disorderly conduct. (1) A person commits the
              offense of disorderly conduct if, with intent to cause
              physical inconvenience or alarm by a member or members of
              the public, or recklessly creating a risk thereof, the
              person:

              . . .

                      (d) Creates a hazardous or physically offensive
                      condition by any act which is not performed
                      under any authorized license or permit . . . .

                                          2
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


or likely to affect a substantial number of persons” applies to

HRS § 711-1101(1).      Despite their DKIST ties, the State

maintained, the convoy workers were “members of the public”

because they constituted a “substantial number of persons”

affected by Kaeo’s conduct.

      Chief Judge Ginoza, joined by Judge Leonard, agreed with

the trial court: the convoy workers were “members of the public”

under HRS § 711-1101(1).       The ICA relied on HRS § 711-1100’s

definition of “[p]ublic” as “affecting or likely to affect a

substantial number of persons.”           It also considered the

commentary to HRS § 711-1101, which it described as carving out

an exception exclusively for police officers.           Since the convoy

workers were not police officers, the ICA reasoned, they were

“members of the public.”

      Because it found the convoy workers were members of the

public, the ICA concluded that substantial evidence supported

Kaeo’s disorderly conduct conviction. 2



2     The ICA also distinguished two previous cases in which it had
overturned disorderly conduct convictions: State v. Leung, 79 Hawai‘i 538, 904
P.2d 552 (App. 1995), and State v. Moser, 107 Hawai‘i 159, 111 P.3d 54 (App.
2005).

      In Leung, the ICA reversed the disorderly conduct conviction of a man
who yelled and cursed at a theater manager and police officers in the Golden
Harvest Theatre lobby. There were about 100 patrons in the lobby’s vicinity
when the man had his outburst, but the ICA ruled their observation of the
defendant’s fit did not amount to physical inconvenience “because at the time
[the defendant] allegedly made ‘unreasonable noise,’ he was under the control
of the four police officers and the theater manager.” Leung, 79 Hawai‘i at


                                      3
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


     Judge Nakasone dissented.        Unlike the majority, she did not

think that the convoy workers were “‘members of the public’

within the meaning of HRS § 711-1101.”         So she concluded there

was insufficient evidence Kaeo intended to (or recklessly

disregarded the risk that his conduct would) cause physical

inconvenience to a member or members of the public.

     Judge Nakasone recognized that HRS § 711-1100 defined the

adjective “public” as “affecting or likely to affect a




544, 904 P.2d at 558. This analysis suggested the theater manager – like the
police officers – was excluded from the broader category of the “the public.”

      In distinguishing Leung from this case, the ICA majority explained that
Leung didn’t “analyze the theater manager as a member of the public because
the manager had been the one to detain the defendant. Further, the theater
manager did not testify and thus there was no evidence from the theater
manager whether the manager was physically inconvenienced or alarmed by the
defendant.”

      The ICA also distinguished Moser. In Moser, the ICA reversed the
disorderly conduct conviction of a woman who had raised her voice while
applying for a library card at the Kapaʻa Public Library. In reviewing the
defendant’s conviction, the ICA noted that the defendant’s behavior was
“considerably tamer” than that at issue in Leung and other disorderly conduct
cases reversed on appeal. Moser, 107 Hawai‘i at 175, 111 P.3d at 70. The ICA
also noted that there was no evidence “that Moser addressed anyone other than
[the library employees] on the occasion in question or intended to physically
inconvenience or alarm any member of the public by speaking loudly.” Id.

      In distinguishing Moser from this case, the ICA said that “[a]lthough
Moser does not analyze the effect of the defendant’s conduct on the library
employee or the library manager, there is also no analysis or holding that
these individuals could not be ‘a member or members of the public’ under HRS
§ 711-1101(1).” The ICA also emphasized that “[u]nlike the current case, in
Moser there was no evidence of physical inconvenience by anyone due to the
defendant’s conduct to support the disorderly conduct conviction based on
unreasonable noise.”



                                      4
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


substantial number of persons.”             But, she reasoned, grammar, 3

semantics, 4 the commentary to HRS § 711-1101, 5 and the Model



3     Judge Nakasone said it would be ungrammatical to use HRS § 711-1100’s
definition of the adjective “public” to define the noun “the public” in HRS
§ 711-1101(1):

              Using the HRS § 711-1100 definition of the adjective
              “public” for the noun “the public” in the disorderly
              conduct statute leads to illogicality. Applying this
              definition to the disorderly conduct charge here, the
              language in the Complaint would read, “Samuel K. Kaeo, with
              intent to cause substantial harm or serious physical
              inconvenience by a member or members of the [‘affecting or
              likely to affect a substantial number of persons’], or
              reckless [sic] creating a risk thereof . . . .” This does
              not make sense.
4     Judge Nakasone believed that if the words “the public” in the
disorderly conduct statute are defined per HRS § 711-1100 as “affecting or
likely to affect a substantial number of persons,” then it makes no sense to
apply the statute in a case where just one member of the public is affected.
One person is not a “substantial number of persons.” But the disorderly
conduct statute – which criminalizes certain conduct committed with the
“intent to cause physical inconvenience or alarm by a member or members of
the public” – applies when just one member of the public is affected.
5       The commentary to HRS § 711-1101 provides, in relevant part:

              Subsection (1)(a) is a standard clause in disorderly
              conduct legislation, aimed at actual fights and at other
              behavior tending to threaten the public generally, for this
              section requires public alarm, etc., as distinguished from
              the private alarm which may accompany assault. This is an
              important point. A person may not be arrested for
              disorderly conduct as a result of activity which annoys
              only the police, for example. Police officers are trained
              and employed to bear the burden of hazardous situations,
              and it is not infrequent that private citizens have
              arguments with them. Short of conduct which causes
              “physical inconvenience or alarm to a member or members of
              the public” arguments with the police are merely hazards of
              the trade, which do not warrant criminal penalties.

HRS § 711-1101 cmt. (emphases added) (footnote omitted).

      Judge Nakasone explained that this commentary makes clear that “[t]o
fall within the scope of the disorderly conduct statute, a defendant’s
fighting behavior must be targeted to the public generally to establish the
required public alarm element.” She said that the police are but one example
of a group of people that is excluded from “the public generally.” Other


                                        5
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


Penal Code (MPC), 6 all supported the conclusion that the word

“public” in HRS § 711-1101 has its ordinary meaning: “community

or ordinary people as a whole or in general, not belonging to a

group or organization.”

        Judge Nakasone observed that Kaeo’s conduct was

“specifically directed at preventing a select group of

individuals, the DKIST transport convoy, from egress out of the

[the Baseyard].”       Judge Nakasone said the DKIST transport convoy

workers were not members of the general public.           Rather, they

were “a specific, select group of individuals engaged in a

private transport.”       There was no evidence, she explained, that

any members of the general public were “inconvenienced or

recklessly placed at risk of inconvenience by Kaeo’s conduct.”

So, Judge Nakasone concluded, there was insufficient evidence

that Kaeo had committed disorderly conduct.



groups of private individuals, Judge Nakasone concluded, may also be excluded
from “the public.”

6     Hawai‘i’s disorderly conduct statute is based on MPC § 250.2. Judge
Nakasone noted that disorderly conduct under that section is “limited” to
conduct that causes “public inconvenience or alarm.”

      The commentary to MPC § 250.2 states: “The Model Code does not
authorize police intrusion into the home or place of business to control
private misbehavior simply because it may be offensive to others. Instead,
the offense is limited to persons who act purposely or recklessly with
respect to public annoyance or alarm.” Drawing on this language, Judge
Nakasone argued that MPC § 250.2 excludes “private misbehavior” occurring in
places such as a “home or place of business.” These limitations, she
suggested, reflect the MPC’s assumption that disorderly conduct will impact
“ordinary people” or some member of the public at large, as opposed to just
“a substantial number of persons.”


                                      6
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


        We reverse the ICA. 7   The adjective “public” (defined in HRS

§ 711-1100) and the noun “public” (used in HRS § 711-1101(1))

mean different things.       Because HRS § 711-1100 effectively

defines a different word than that used in the disorderly

conduct statute, we look to the ordinary meaning of the noun

“public” to determine its meaning.

        The ordinary meaning of the noun “public” is the “community

or the people as a whole.”        See Public, The American Heritage

Dictionary (5th ed. 2020).        Because of their DKIST affiliation,

the convoy workers cannot, in the context of Kaeo’s disorderly

conduct charge, fairly be categorized as part of the “community

or the people as a whole.”        And because the State presented no

evidence that Kaeo inconvenienced anyone other than the convoy

workers, the trial court lacked sufficient evidence to convict

Kaeo of disorderly conduct.




7     In his application for writ of certiorari, Kaeo also argues that the
trial court erred in concluding he wasn’t entitled to the choice of evils
defense. Under HRS § 703-302 (2014), “[c]onduct which the actor believes to
be necessary to avoid an imminent harm or evil to the actor or to another”
may, in certain circumstances, be justified. The ICA considered this
argument and unanimously rejected it. In reaching this conclusion, it
emphasized that the harm Kaeo sought to avert with his protest was not
imminent: the DKIST’s construction (and associated legal challenges) had been
ongoing. We agree with the ICA’s analysis concerning Kaeo’s choice-of-evils-
defense argument. The harms Kaeo sought to prevent through his conduct were
ongoing: there is nothing immediate or urgent about a multi-year construction
project. The circuit court and ICA correctly concluded that Kaeo did not
establish the essential elements of the choice of evils defense.

                                      7
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


                              I.    DISCUSSION

A.      The noun “public” in HRS § 711-1101(1) has its ordinary
        meaning

        HRS § 711-1100 defines the adjective “public” as meaning

“affecting or likely to affect a substantial number of persons.”

But it does not define the noun “public.”

        The word “public” appears in HRS § 711-1101(1) as a noun.

See HRS § 711-1101(1) (“A person commits the offense of

disorderly conduct if, with intent to cause physical

inconvenience or alarm by a member or members of the public, or

recklessly creating a risk thereof, the person . . . .”).

        The ICA majority defined the noun “public” in HRS § 711-

1101 through reference to HRS § 711-1100’s statutory definition

of the adjective “public.” 8       The end result (though not spelled

out in the ICA’s opinion) is that its operating definition of

the noun “public” is “a substantial number of persons affected

or likely to be affected by the defendant’s conduct.”

        Using this definition of “public” in the disorderly conduct

statute makes the law incoherent.         If the State must show that




8     The ICA presumably took this approach because it would be ungrammatical
to wholesale import HRS § 711-1100’s adjectival definition of public into HRS
§ 711-1101(1), which uses the word as a noun. Nouns are persons, places, or
things; “affecting or likely to affect a substantial number of persons” is
not a person, place, or thing. And, as Judge Nakasone observed in her
dissent, reading HRS § 711-1101(1)’s adjectival definition into HRS § 711-
1101(1) renders the charging language in the State’s Complaint nonsense. See
supra n.3.


                                      8
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


the defendant’s conduct affected a “substantial” number of

persons, then why would the law specify that “disorderly

conduct” may occur when just a single “member of the public” is

inconvenienced?   And why would the disorderly conduct statute

refer to “members of the public” (plural) if the word “public”

itself connotes a “substantial number of persons”?          Cf. State v.

Jones, 104 Hawai‘i 481, 92 P.3d 490, 2004 WL 1430412 at *7 (June

21, 2004) (mem.) (Acoba, J., dissenting) (“Applying HRS § 711-

1100’s default definition of ‘public’ to HRS § 711-1101 places a

paradoxical focus on the number of complainants involved, rather

than on the category of complainants.”).

     The commentary also suggests that the statute uses the word

“public” to refer to the public generally, meaning people who

are unaffiliated with a particular private, personal, or

commercial interest, and not just lots of people.

     The commentary to HRS § 711-1101 provides, in relevant

part:

          Subsection (1)(a) is a standard clause in disorderly
          conduct legislation, aimed at actual fights and at other
          behavior tending to threaten the public generally, for this
          section requires public alarm, etc., as distinguished from
          the private alarm which may accompany assault. This is an
          important point. A person may not be arrested for
          disorderly conduct as a result of activity which annoys
          only the police, for example. Police officers are trained
          and employed to bear the burden of hazardous situations,
          and it is not infrequent that private citizens have
          arguments with them. Short of conduct which causes
          “physical inconvenience or alarm to a member or members of
          the public” arguments with the police are merely hazards of
          the trade, which do not warrant criminal penalties.

HRS § 711-1101 cmt. (emphases added) (footnote omitted).
                                    9
    *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


        The commentary’s juxtaposition of “public” and “private”

alarm is important.       It suggests a definition of “the public”

that turns not on numbers, but on affiliation with a discrete

interest that is distinguishable from “the public generally.”

        As the ICA observed, the commentary distinguishes police

officers from “the public” at large.         And it explains why the

police, in particular, are excluded from “the public.”             But

nothing in the commentary suggests that other discrete groups of

people can’t also be excluded from “the public” on other

grounds.      The commentary makes clear that the police are just an

“example” of a group that is not part of the public.

        Common sense too requires that HRS § 711-1101’s definition

of public hinges on something besides numerosity.            If we

construe the word as meaning “a substantial number of persons

affected or likely to be affected by the defendant’s conduct,”

then an out-of-control brawl at a big family gathering could

lead to multiple “disorderly conduct” convictions under HRS

§ 711-1101(1)(a) 9 – even if the melee happened at a private home

and all the participants were family.         That makes no sense.

        Construing HRS § 711-1101’s use of “public” in light of HRS



9     A person commits disorderly conduct under HRS § 711-1101(1)(a) if the
person “with intent to cause physical inconvenience or alarm by a member or
members of the public, or recklessly creating a risk thereof . . . [e]ngages
in fighting or threatening, or in violent or tumultuous behavior.” See HRS
§ 711-1101(1)(a).


                                      10
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


§ 711-1100’s definition of the word would be appropriate if

“public” the adjective and “public” the noun were merely

“different syntactical forms of the same word.”           Cf. State v.

Schmid, 859 N.W.2d 816, 821 (Minn. 2015) (explaining that “when

‘take’ and ‘taking’ are used in the same context, they have the

same basic definition”).       But as HRS § 711-1101, its commentary,

and common sense show, the difference between “public” (the

noun) and “public” (the adjective) is not just syntactical, it’s

semantic.    Because of this distinction, the definition of “the

public” in the disorderly conduct statute should not be

determined by HRS § 711-1100’s definition of “public.” 10           A

different definition for the noun “public” is “plainly

required.”    See HRS § 711-1100 (providing that its definitions

apply “[i]n this chapter, unless a different meaning is plainly

required” (emphasis added)).

     When a word isn’t defined by statute, we determine its




10    The Supreme Court’s analysis in FCC v. AT & T Inc., 562 U.S. 397
(2011), is instructive.

      In AT & T, the Court considered the meaning of the adjective “personal”
in Exemption 7(C) to the Freedom of Information Act, which concerns “personal
privacy.” AT & T argued that the statute’s use of the word “personal”
incorporated by reference the statutory definition of “person” (which
included corporations). Id. at 402. The Court rejected this claim. In
doing so, it explained that “in ordinary usage, a noun and its adjective form
may have meanings as disparate as any two unrelated words.” Id. at 403. The
Court said that because the adjective “personal” had a meaning “distinct”
from that of the noun “person,” it should be given its ordinary definition,
which concerned humans, but not fictional legal persons such as corporations.
Id. at 402-07.


                                     11
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


meaning by looking to its “ordinary and familiar signification”

and “general and popular use.”    See Wells Fargo Bank, N.A. v.

Omiya, 142 Hawai‘i 439, 449, 420 P.3d 370, 380 (2018) (cleaned

up).    We can also consider “legal or other well accepted

dictionaries.”    See id. at 449-50, 420 P.3d at 380-81 (cleaned

up).

       In everyday speech, the noun “public” means “[t]he

community or the people as a whole.” Public, The American

Heritage Dictionary (5th ed. 2020).    This is the meaning of the

word “public” in HRS § 711-1101.

B.     The DKIST convoy workers were not “members of the public”
       under HRS § 711-1101

       The record is unclear whether the DKIST formally employed

the convoy workers.    But regardless of the workers’ employment

status, we know that they were at the Baseyard on July 30, 2015,

for the same reason Kaeo was: the scheduled transport of

telescope components to Haleakalā’s summit.     They were not part

of the “community or the people as a whole.”     They were the

subset of people tasked with facilitating the DKIST’s

construction.    They were the very group Kaeo targeted with his

conduct.    This conceptual nexus between Kaeo’s conduct and the

convoy workers’ presence at the Baseyard because of their DKIST

ties precludes us from treating the convoy workers as “members




                                  12
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


of the public.” 11

C.   There is not substantial evidence supporting Kaeo’s
     disorderly conduct conviction

     To prove a defendant committed disorderly conduct under HRS

§ 711-1101(1)(d), the State must show the defendant acted with

the “intent to cause physical inconvenience or alarm by a member

or members of the public, or recklessly creat[ed] a risk




11    Despite the ICA’s pronouncements to the contrary, this conclusion is
consistent with both Leung and Moser.

      Leung concerns a disorderly conduct conviction stemming from the
defendant’s altercation with a theater manager and some police officers. The
ICA reversed the conviction. It ruled there was insufficient evidence that
the defendant’s “intent was to cause physical inconvenience or alarm by
members of the public or that he recklessly created a risk thereof.” 79
Hawai‘i at 545, 904 P.2d at 559 (emphasis added). In reaching this
conclusion, the court considered testimony indicating that “the [defendant’s]
alleged profanity was aimed only at the officers and the manager, not at the
public or any member of the public generally.” Id. This reasoning shows
that the Leung court did not consider the theater manager – a target of
Leung’s ire - a “member of the public” within the context of the disorderly
conduct statute. The ICA was wrong to conclude that Leung is distinguishable
from this case because the Leung theater manager detained the defendant and
did not testify.

      The ICA’s treatment of Moser is also unconvincing. In Moser, the court
reversed the conviction of a library patron who had raised her voice while
speaking with a library employee and manager. In determining that there was
insufficient evidence “that Moser acted with any ‘intent to cause physical
inconvenience or alarm by a member or members of the public,’” the ICA
observed that “there is no evidence in the record that Moser addressed anyone
other than [the library employee and manager] on the occasion in question.”
107 Hawai‘i at 175-76, 111 P.3d at 70-71. It also noted that “it is unclear
whether any other patron was in the library that day and, if so, whether it
was the raising of Moser’s voice or the dialogue between Moser and [the
library manager] that attracted the patron’s attention.” Id. The ICA’s
opinion in this case suggests that Moser’s holding turns on the mild nature
of that defendant’s conduct and leaves open the possibility that the library
workers are “members of the public.” But this interpretation makes no sense
given the Moser court’s focus on the lack of evidence concerning people
besides the library workers. If the court thought the library workers were
“members of the public,” its focus would have been squarely on whether Moser
intended to cause either of them physical inconvenience or alarm.



                                     13
 *** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


thereof.”      HRS § 711-1101(1) (emphasis added).

      The convoy workers are not “members of the public” in the

ordinary meaning of the term.          And the State has not presented

any evidence of actual inconvenience (or a substantial and

unjustifiable risk of it) to anyone other than the convoy

workers. 12    Kaeo’s disorderly conduct conviction under HRS § 711-

1101(1)(d) is therefore unsupported by substantial evidence. 13




12    The State argued in the alternative that even if no member of the
public was actually inconvenienced by Kaeo’s conduct, Kaeo was still guilty
of disorderly conduct because he recklessly created a risk that some member
of the public might be inconvenienced. This argument lacks merit. There is
no evidence that there was a “substantial and unjustifiable risk” that a
nighttime protest near the entrance to a private yard would inconvenience
ordinary people in general. See HRS § 702-206(3)(c) (2014) (“A person acts
recklessly with respect to a result of his conduct when he consciously
disregards a substantial and unjustifiable risk that his conduct will cause
such a result.”).
13    As we explained in State v. Martinez:

              We have long held that evidence adduced in the trial court
              must be considered in the strongest light for the
              prosecution when the appellate court passes on the legal
              sufficiency of such evidence to support a conviction; the
              same standard applies whether the case was before a judge
              or a jury. The test on appeal is not whether guilt is
              established beyond a reasonable doubt, but whether there
              was substantial evidence to support the conclusion of the
              trier of fact.

Id. at 101 Hawai‘i 332, 338, 68 P.3d at 606, 612 (cleaned up).


                                       14
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***


                          II.   CONCLUSION

     As described above, we reverse the ICA’s judgment on appeal

and the district court’s judgment and sentence.

Hayden Aluli,                          /s/ Mark E. Recktenwald
for petitioner
                                       /s/ Paula A. Nakayama
Renee Ishikawa Delizo,                 /s/ Sabrina S. McKenna
for respondent
                                       /s/ Michael D. Wilson
                                       /s/ Todd W. Eddins




                                  15